Case 18-40312-acs        Doc 104      Filed 06/08/21        Entered 06/08/21 15:30:06       Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   OWENSBORO DIVISION

 IN RE:                                                 )
                                                        )
 Crystal Dorraine Mann                                  )        Chapter 7
                                                        )        Case No 18-40312-ACS
                 Debtor(s)                              )

         ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION TO SELL
    REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
         AND INTERESTS PURSUANT TO 11 U.S.C. § 363(B), (F), AND (M)

          THIS action came before the Court upon the Trustee’s Motion To Sell Real Property Free

 And Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f), and

 (m) (the “Sale Motion”), by which Mark R. Little (the “Trustee”), Chapter 7 Trustee for the above-

 referenced debtor (“Debtor”), seeks authority to sell, free and clear of all liens, encumbrances, and

 interests, certain real property owned by Debtors, commonly known 1248 Glengary Way,

 Henderson, Kentucky 42420 (the “Property”).

          For the reasons set forth in the Sale Motion the Trustee has demonstrated that the sale of

 the Property on the terms contained in the Sale Motion is in the best interests of the Debtor’s estate.

 Accordingly, it is hereby

                 ORDERED AND ADJUDGED as follows:

                 1.      The relief requested in the Sale Motion is GRANTED and the sale of the

 Property by the Trustee pursuant to 363(b), (f) and (m) free and clear of all liens, claims,

 encumbrances, and interests, using the services of BKRES and Listing Agent, is hereby

 APPROVED, subject to the terms and conditions herein.

                 2.      Notice of the Sale Motion was proper, and no objections timely filed. Thus,

 to the extent any creditor (other than the Secured Creditor) asserts an interest or secured claim
Case 18-40312-acs        Doc 104     Filed 06/08/21      Entered 06/08/21 15:30:06         Page 2 of 2




 against the Property, such creditor is deemed to have consented to entry of this Order, and such

 creditor’s claim shall not be a secured claim. To the extent any creditor asserts a claim against the

 Property (i.e., junior lienholders), such creditor shall be entitled to file a proof of claim pursuant

 to F.R.B.P. Rule 3002(c)(3).

                3.      Except as provided in the Sale Documents, upon the Closing Date the

 Property shall be transferred to the Buyer free and clear of all encumbrances arising prior to the

 Closing Date or arising from or relating to acts occurring prior to the Closing Date, and any such

 substantiated interest, claims, liens or encumbrances, if any, shall be deemed general unsecured

 claims.   Liens shall attach to the proceeds in the same priority as they currently attach to the

 subject property.




                                                         Dated: June 8, 2021




 Prepared By:

 /s/ Mark Little
 Mark Little, Trustee
 1917 Versnick Drive
 Madisonville, Kentucky 42431
 (270) 821-0110
 trustee @littlelawky.com




                                                   2
